Citation Nr: 0330509	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for neurological 
residuals of a right wrist fracture, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO decision which, in 
pertinent part, continued a noncompensable evaluation for 
neurological residuals of a fracture of the right wrist.  In 
an October 1997 rating action the rating for his right wrist 
disability was increased to 10 percent disabling, effective 
September 20, 1995.  

A video conference hearing was held in November 1999, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board remanded the case in June 2000 for further 
development, and the case was returned to the Board in August 
2002.  In August 2002, the Board undertook additional 
development in this case pursuant to regulations then in 
effect.  In May 2003, the Board again remanded the case for 
additional development and the case was returned to the Board 
in September 2003.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In this case, statements of the case and supplemental 
statements of the case make no specific reference to the new 
law and the VA's duty to assist and notify.  Since the 
veteran has not received specific notice regarding the VCAA, 
a remand is necessary.  The Board cannot cure this defect by 
letter.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  On 
Remand, the RO must assure compliance with the provisions of 
the VCAA.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has specifically 
held that sections 5103(a) and § 3.159(b) require VA to 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 17 Vet. App. 195 (2003).  The RO attempted to 
provide such notice in correspondence dated in June 2003.  
This notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1) and improperly limited the veteran's 
time for response.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) was misleading and 
detrimental to claimants whose claims were denied short of 
the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

Historically, it is noted that the veteran experienced 
swelling, tenderness and limited motion after he injured his 
right wrist during service in May 1967.  Service connection 
for a right wrist disability was granted in an April 1969 
rating decision.  

The veteran underwent nerve conduction and electromyography 
(EMG) evaluations in January 2000.  The diagnostic impression 
reflected that the studies demonstrated multiple 
abnormalities.  It was noted that there were changes 
consistent with but not diagnostic of right carpal tunnel 
syndrome.  Possible generalized, sensory peripheral 
polyneuropathy was also shown.  

On VA orthopedic and neurologic examinations in December 
2002, the veteran complained of intermittent swelling, pain, 
weakness, and cramping of the right wrist and hand.  
Diagnoses included status post recurrent fracture of the 
right wrist with residual transient aches and numbness; 
possible carpal tunnel syndrome secondary to trauma and 
reflex sympathetic dystrophy secondary to trauma, and mild to 
moderate loss of motion of the right and wrist.  X-ray 
studies showed mild arthritic changes of the right wrist.  
The examiners did not specifically address whether the 
veteran's right wrist disability was manifested by incomplete 
paralysis of the ulnar nerve, neuralgia of the ulnar nerve or 
neuritis of the ulnar nerve.  

In this regard, it is noted that it is possible to evaluate 
the veteran's right wrist disability on the basis of 
paralysis, neuritis or neuralgia of that nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, 8617, 8716 (2003).  Complete 
paralysis of the ulnar nerve exists were there is the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  

Complete paralysis of the ulnar nerve of the major extremity 
warrants a 60 percent evaluation.  Severe incomplete 
paralysis of the major ulnar nerve warrants a 40 percent 
evaluation.  A 30 percent evaluation is provided for moderate 
incomplete paralysis of the ulnar nerve, while a mild 
incomplete paralysis of the ulnar nerve warrants a 10 percent 
evaluation.  Diagnostic Code 8516.  

"Incomplete paralysis" means a level of indicates a degree 
of loss or impaired function substantially less than the type 
of picture for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most 
moderate, level of sensory involvement.  38 C.F.R. § 4.124a.  

The Board notes that the duty to assist also includes 
conducting a thorough and contemporaneous examination of the 
veteran when such is necessary to make a decision on the 
claim.  Id.  38 U.S.C.A. § 5103A(d)) (West 2002).  In this 
case, the claims file does not contain sufficient, current 
clinical findings to assess the severity of the service-
connected disabilities on appeal.  Thus, given the nature of 
this case the Board concludes that an additional VA 
examination is warranted to determine the exact nature and 
current severity of the veteran's service-connected right 
wrist disability.  

While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter which gives 
specific notice of what evidence the 
veteran is responsible for and what 
evidence VA will undertake to obtain 
regarding his claims.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and current severity of his 
service-connected right wrist disability.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study. The examiner should specifically 
state whether or not the veteran's right 
wrist disability is manifested by 
incomplete paralysis, neuralgia or 
neuritis and if so, to what extent.  The 
examination should include an evaluation 
of functional impairment based on pain, 
use and flare-up as set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for all opinions 
should be provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the veteran's claims 
should be readjudicated in light of all 
the evidence, including any evidence 
obtained since the supplemental statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


